MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13* del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará el
ESTADO, y de la otra parte MINERA SANTA ELISA S.A.C. identificada con R.U.C. N*
20513417676, con domicilio en Calle 31 N* 226, Urbanización Córpac, San Isidro, Lima,
debidamente representada por su Gerente General EXPLORATION 8. MINING ASSOCIATES
S.A. representada por el señor Harold Everett Waller, identificado con Carnet de Extranjería
N? 000127704, según poder inscrito en el Asiento C00002 de la Partida N” 11890153 del
Registro de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”; en los términos y condiciones siguientes:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N” 028-2012-MEM/DM, publicada en el diario oficial El Peruano con
fecha 28 de enero de 2012, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 26 de marz: Me 2012.

Alarald E late

EL INVERSIONISTA

S 5

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) EL ESTADO PERUANO, debidamente representado por el Director General de
Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con Documento Nacional de
Identidad N” 06984888, autorizado por el artículo 13” del Reglamento de la Ley N” 27623,
aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará “EL
ESTADO”; y,

(ii) MINERA SANTA ELISA S.A.C., identificada con R.U.C. N” 20513417676, con
domicilio en Calle 31 N* 226, Urbanización Córpac, distrito de San Isidro, Lima, representada
por su Gerente General EXPLORATION 8 MINING ASSOCIATES S.A. representada por el
señor Harold Everett Waller, identificado con Carnet de Extranjería N* 000127704, según
poder inscrito en el Asiento CO0002 de la Partida N* 11890153, del Registro de Personas
Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará "EL INVERSIONISTA”, en los
términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo ll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 7 de julio de 2011, la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no

surtirán efecto de existir incumplimiento por parte d
el INVERSIONISTA a lo dispuesto en dichas normas.

CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:
MINISTERIO DE ENERGIA Y MINAS

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 1'800,900.00 (un millón ochocientos mil novecientos y
00/100 dólares americanos), a ejecutarse desde el mes de marzo de 2012 hasta diciembre de
2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 028-2012-MEM/DM, publicada en el Diario Oficial El
Peruano el 28 de enero de 2012, la misma que como Anexo Il forma parte del presente
contrato,

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3? del Reglamento.

6.2. La extinción de las concesiones mineras a las que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje
MINISTERIO DE ENERGIA Y MINAS

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
los 26 días del mes de marzo de dos mil doce

Ane DEL Ms.

EL INVERSIONISTA
CEN CA O E E E O E

ONIYme “ajeoses ap SoJoIAs
sombas ap soJoIA
SOppUSSuIenUOS ATesmpUl pepundes ep sorInAg],

ESNBULOJU 3 SBUISISIS Sp SOJ9UOS|

ES

souejendsoy Á soaipgil SOrSInaS|

sosuedue]
Sp UpIoomAsuo El Á Uoloezojdxe ap sepepianoe sel eyed soeseogá

sonsiuluns Á sajguajeu 'sodinbe 'seueumbew ¡euosiad jap apodsuel
LoReloIdrs ap sapepiaioe se es0d sonescodu

eJ9uILu UQINBJOJdXS Sp SOPEpIAn
odmba A eueumbeu ap uppeseda; Á oquarujuepueu 'ugrosedsur ep sopIna:
eau UppeIo¡dxs e op]
SPepIADoe se esed oeseoou odimbo A seueumberu ep opeuesep Á opeune]

"eJoulu UQRIO/dXe ap sepepIapoe Sel e sopeunsep|

seuoypne Á sajeroadsa so0/uog) SO[PNIs9 “epoynsuos “eylosese ap oliva:
"oj02k0J4|

(ep sein ¡op ongesedo jeuosed jap ugoezueue Á ojuareloje ep oras

PIU VOPeIO[dX3 9p PEpIAnoy el e sopeImauia so¡sialas soso (a

aa ende "sojans Sa[er9ulu ap Sisipue) onoJeIoqe] op sofesuz|

sopenodsuenolse sodinba]
b sojenjajes ueos eÁ sausbgul ap ¡ensedsaninu upIoejaldiajul ep sotaies

Tenisnoad 0J0)) 881549) UQSEMaso ap Á BUNURUIEIp UPIPRIOJISd Sp SONIASS|
Teafesus SAMSU)) SOSIUIMBOSS A sOasJOSÓ SOpIAOS

(se20J ap eajugou 'sesjpe seyesBojo, "eompuesBojo; uOIPmysa|
'sO>6oL0JpIy 'sooypIbesaul 'sooypsboned eÁnjou!) soousgjosó A sooiboJos0]|

59poSE A soauRIBodo|
EUA VOTO ap ssusIoerodo sp SorIauas Tel

SIQUAOUIe AJUBAJY OJUSUJeJe JU OLUSIUEDSL Uls UOIo0R1OId ep|
seJeospu sel oxdeoxe 'seónue seseosgus Á souores1dses sojesede sguap so]
Teeimfnia

pepunBas ep sooseo|

Lo paaIoId ep eopprsu esejund us opezjeo|

eoNseId BuajeW ep SOpIninue sejopajola

ss
D'WS VSITI VINVS VIINIM
ZL0Z 30 3NSMW3IDIO Y OZAVIN 30 OOO/S3d TV 3IN3IONOASINIOD
(opejejag ugrsiaau] ap ewesbou019 Á oJsandnsa1d) NOIDVHO1dX3 NA SINOISHANI 30 NOIONIANA FA VINVVDONOYI

LOX3NV
ANEXO, 11

459968

% NORMAS LEGALES

BPemano
Lima, sábado 28 de enero de 2012

Rural, mediante los Informes N* 110-2011-
MEM/DGER/DPRJER-LBV, de fecha 02 de noviembre de
2011, N* 111-2011. -JER-LBV, N* 112-2011-
MEM/DGER/DPR-JER-LBV, N* 113-2011-MEM/DGER/DPR-

noviembre de 2011, y N” 116-2011-
fecha 08 de noviembre de

de
2011, señaló que la transferencia de los bienes financiados por
la Dirección General de Rural

Ky
14 518 313,55, 2)

Etapa, por la suma de S/. 17 349 275,41 Peguera ista
por la suma 8 41, istema
Huacrachuco Il Etapa, por la suma de S/. 9235621,02,

ueño Sistema Eléctrico Huari Il
Jectrificación

jue, la Jefatura de Energías Renovables, de la Dirección
de Proyectos de la Dirección General de Electrificación
Rural, a través de los Memorándum N* 331-11-MEM/DGER/
DPR-JER,  332-11-MEM/DGER/DPR-JER, 333-11-MEM/
DGER/DPR-JER, oil ii 335-14-
MEM/DGER/DPR-JER, todos de fecha 11 de noviembre de
2011, remite a la Jefatura de Administración y Finanzas el
liente de Transferencia, solicitando que se efectúe la
respectiva conciliación contable, emitiéndose posteriormente
los Memorándum N* 547-2011-MEM/DGER-JAF, 548-2011-
MEM/DGER-JAF, 549-2011-MEM/DGER-JAF, - 550-2011-
MEM/DGER-JAF, 551-2011-MEM/DGER-JAF, todos de
fecha 21 de noviembre de 2011, indicándose que se ha
efectuado la conciliación contable requerida;

Que, de conformidad a lo dispuesto en la Ley N' 28749, Ley
General de AA Reglamento por
Decreto Supremo N* 025-2007-EM, y modificado por el Decreto
Su N* 042-2011-EM; la Ley N” 29151, Ley General
del Sistema Nacional de Bienes , y Sl

Becreto Ley N* 25962, la Ley Orgánica del Sector
, que nica
¡fa y Minas; el tg roll y Funciones
promo NECIO TEN moscada SL
jupremo N* 031-; y

1N*026-2010-EM la Directiva N- 008-2008 .EM/DGER, las
Normas y Proced la Transferencia de Proyectos
ejecutados por la DG! .

Con la opinión favorable del Director General de
Electrificación Rural y del Vice Ministro de Energía;

Aprobar la transferencia a título gratuito
de los bienes que conforman los proyectos: "Ejecución
de las Obras les, Montaje Electromecánico, Pruebas
y Puesta en Servicio de la
Eremlirolr - Celendín M4 Subestaciones, Pequeño Sistema
Eléctrico Celendín II y If Etapa, Pequeño Sistema Eléctrico
Huacrachuco II Etapa y Pequeño Sistema Eléctrico Huari |!
e Etapa”, ubicado en los departamentos de Cajamarca,

Libertad, Huánuco y Ancash, materia del Contrato N*
04-001-EM/DEP, financiados por la Dirección General de
Electrificación Rural del Ministerio de Energía y Minas,
a favor de la Regional de Servicio Público de
Electricidad del Norte Medio S.A. — HIDRANDINA S.A.

Artículo 2”.- Aprobar la transferencia a título

que :

Artículo 3*.- Poner en conocimiento de ta: Empresa
Regional de Servicio Público de Electricidad del Norte
Medio S.A. — HIDRANDINA S.A. y del Fondo Nacional
de Financiamiento de la Actividad Empresarial del Estado
- FONAFE, lo dispuesto en la presente Resolución.

Regístrese, comuniquese y publíquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

746344-2

Ínea de Transmisión 60 kV |

Aprueban lista de bienes y servicios
cuya adquisición otorgará el derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
la empresa Minera Santa Elisa S.A.C.
durante la fase de exploración

RESOLUCIÓN MINISTERIAL.
N* 028-2012-MEM/DM

Lima, 20 de enero de 2012
CONSIDERANDO:

Que, mediante Decreto Supremo N' 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Ley N? 27662, que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de
exploración; Ñ

Que, el inciso c) del artículo 6*-del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio di
Energía y Minas, previa opinión favorable del Ministerio de
Economía y Finanzas,

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto
General a las Ventas e Impuesto de Promoción Municipal;

Que, por escrito N* 2110331, la bold bono MINERA
'SANTAELISAS.A.C. solicitó al Ministerio de Energía y Minas
la suscripción de un Contrato de Inversión en Exploración,
adjuntando la lista de bienes y servicios cuya adquisición le
otorgará el derecho a la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal, durante la
fase de exploración;

Que, el Ministerio de Economía y Finanzas, mediante
Oficio N* 302-2011-EF/15.01 de fecha 22 de noviembre de
2011, emitió opinión favorable a la lista de al tir
presentada por la empresa MINERA SANTA ELISA S.A.C.,

considerando lista presentada por la citada empresa
coincide con lenes y servicios aprobados por el
Decreto Supremo N” 150-2002-EF, adecuada al Arancel de
Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 6” del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el literal h) del
artículo 9* del lamento de Organización y Funciones
del Ministerio de Energía y Minas, aprobado por Decreto
Supremo N* 031-2007-EM;

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de la empresa MINERA SANTA ELISA
S.A.C. durante la fase de exploración, de acuerdo con el
Anexo que forma parte integrante de la presente resolución
ministerial.

Regístrese, comuniquese y publíquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO
ALA DEVOLUCIÓN DEL IGV E IPM
MINERA SANTA ELISA S.A.C.

q
BENTONITA
2. | 582490,50.00 [PREPARACIONES PARA FLUIDOS. DE PERFORACIÓN DE:
[POZOS (LODOS

¡3_ | 382690.50.00 [PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA

ll. SERVICIOS

16401.10.00.00 | CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN

'6506.10.00.00 | CASCOS DE SEGURIDAD

7228800000 [BARRAS HUECAS PARA PERFORACIÓN DE ACEROS A eco ,
el ALEADOS O SNALEAR Topográlcos y geoiiásicos

7304.2200.00 | TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE |

E

| A % NORMAS LEGALES OS
|

a) Servicios de Operaciones de Exploración Minera:

Tp

* Genlégicosy exime (ncuyeperogrfos mineragáfcos,

Al 8 | 7304.2300.00 [LOS DEMÁS TUBOS DE PERFORACIÓN Pis E 9 EOGEAOAICA. IOIOGUAóS, AU,
9 [eaisnoo [TRERRNOS Y CORO: CON PARTE OPERANTE DE|_ | [.— Somviios geofisicos y geoquimicos (ncluye ensayes).
10 | 82d7.1320.00 [BROCAS CON PARTE OPERANTE DE CERMET + Servicios de perforación diamantina y de circulación reversa
1 ezo7 1320.00 [BARRENAS INTEGRALES CON PARTE OPERANTE DE (foto percuaiva)
ñ [CERMET + Servicios aerotopográficos.
ñ 12_| 8207139000 [LOS DEMÁS UTILES CON PARTE OPERANTE DE CERMET + Servicios de interpretación multiespectral de imágenes ya sean
el [13 | 8207.19:10.00 | TRÉPANOS Y CORONAS EXCEPTO DE CERMET satelitales o equipos aerotransporiados.
Úa | 8207.1921.00 | BROCAS DIAMANTADAS EXCEPTO DE CERMET + Ensayes de laboratorio (análisis de minerales, suelos, agua,
15 | 6207192900 LAS DEMÁS BROCAS EXCEPTO DE CERMET Y eto),
Lab b) Otros Servicios Vinculados a la Actividad de Exploración
16 | e207.193000 |SARRENAS INTEGRALES Minera:

17 | 6207.-1980.00 [LOS DEMÁS ÚTILES INTERCAMBIABLES DE PERFORACIÓN
Y SONDEO

+ Servicio de alojamiento y alimentación del personal operativo

18 | 6207.90.00.00 | LOS DEMÁS ÚTILES INTERCAMBIABLES del Titular del Proyecto.
19 | sasoatoooo [LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN + Servicio de asesoría, consultoria, estudios técnicos especiales y
Tem A an O rr auditorías destinados a las actividades de exploración minera.
UA O! - , ,
dd + Servicios de diseño, construcción, montaje industrial, eléctrico

y mecánico, armado y desarmado de maquinarias y equipo
22 | eiaaaoo [LAS 0008 PARTES DE TAS MÁGUIMAS DE EONDE necesario para las actividades de la exploración minera.

" us IN 00! ” :
PERFORACIÓN DE LA SUBFARTIDAS 8430 41 U 843049 + Servicios. de pido Eat de rocencón E
23 | 8517510000 | ESTACIONES BASE Iris izado en las actividades de exploración
[24 | 8517.529000 |LOS DEMÁS APARATOS PARA LA RECEPCIÓN, CONVERSIÓN

Y TRANSMISIÓN O REGENERACIÓN DE VOZ, IMAGEN U
OTROS DATOS

25 | 8523402200 | SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR
IMAGEN O IMAGEN Y SONIDO.

21 | 843143:10.00 |BALANCINES

Alquiler o arrendamiento financiero de maquinaria, vehículos y
equipos necesarios para las actividades de exploración,

Transporte de personal, maquinaria, equipo, materiales y
suministros necesarios para las actividades de exploración y la

25 | 8523402900 |LOS DEMÁS SOPORTES ÓPTICOS GRABADOS construcción de campamentos,

27 | 8704.21.10.10 [CAMIONETAS PICK-UP DE ENCENDIDO POR COMPRESIÓN. | + Servicios médicos y hospitalarios.
ENSAMBLADAS CON PESO TOTAL CON CARGA MÁXIMA | |, Seicios relacionados con la protección ambienta

28 | 870520.00.00 | CAMIONES AUTOMÓVILES PARA SONDEO O PERFORACIÓN +_ Servicios de sistemas e informática

29 | 900820.00.00 [CÁMARAS ESPECIALES PARA FOTOGRAFÍA SUBMARINA O + Servicios de comunicaciones, incluyen comunicación radial,
AÉREA, EXAMEN MÉDICO DE ÓRGANOS INTERNOS O PARA telefonía satelital,
[1ABORATOROS DE MEDINA LEGAL O IDENTIICACIÓN| | [Sonics de seguridad industrial y contraincendis.

320 | 9011:10.00.00 MICROSCOPIOS ESTEREOSCOPICOS + Servicios de seguridad y vigilancia de instalaciones y personal

31 | 9011200000 [LOS DEMÁS MICROSCOPIOS PARA FOTOMICROGRAFÍA, operelivo.

) CINEFOTOMICROGRAFÍA O MICROPROYECCIÓN + Servicios de seguros.
32 | 9012:0.00.00 Pri EXCEPTO. LOS ÓPTICOS «Servicios de rescate, auxilio.

33 | 201420.00.00 | INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA O.
ESPACIAL (EXCEPTO LAS BRÚJULAS)

34 | oorag0oooo [LOS DEMÁS INSTRUMENTOS Y APARATOS DE
NAVEGACIÓN.

9015 10.00.00 | TELEMÉTROS.

9015:20.1000 | TEODOLITOS

37_| 901520200 | TAQUIMETROS

38 | 9015300000 | NIVELES.

39 | 9015.00.10.00 |INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA,

746344-3

JUSTICIA Y DERECHOS
HUMANOS

Cancelan título de Notario del distrito

9030.33.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS PARA MEDIDA
o

CONTROL DE TENSIÓN, INTENSIDAD, RESISTENCIA O
POTENCIA, SIN DISPOSITIVO REGISTRADOR.

ELÉCTRICOS O ELECTRÓNICOS de Chivay, provincia de Caylloma,
a eisiamor ios oÉás INSTRUMENTOS Y apraros ol | departamento y distrito notarial de
EoToGReNETRA EXCEPTO SLECTRCOS O | Arequipa, por causal de fallecimiento
41 | 9015.80.10.00 | LOS DEMÁS INSTRUMENTOS Y APARATOS ELECTRICOS O |
ELECTRÓNICOS EXCEPTO DE ÍA | e gr ss
42 | sors8090.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO
ELÉCTRICOS O ELECTRÓNICOS Lima, 26 de enero de 2012
143 | 9015200000 | PARTES Y ACCESORIOS
44 | 9020.00.00.00 [LOS DEMÁS APARATOS RESPIRATORIOS Y MASCARAS! VISTO, el Informe N* 004-2012-JUS/CN, de fecha 18
ANTIGAS, EXCEPTO LAS MÁSCARAS DE PROTECCIÓN: de enero de 2012, remitido por el Presidente del Consejo
| SIN MECANISMO NI ELEMENTO FILTRANTE AMOVIBLE del Notariado; y,
Tas | 9027.3000.00 | ESPECTRÓMETROS,  ESPECTROFOTÓMETROS Y
ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES ÓPTICAS CONSIDERANDO:
(UN VISIBLES. IR)
1 Que, mediante Oficio N” 003-2012-CNA, del 5 de enero

de 2012, el Decano del Colegio de Notarios de Arequipa
comunica el fallecimiento del señor abogado CARLOS

RELACIÓN DE CONCESIONES MINERAS

Concesión Minera

ANEXO lll

MINERA SANTA ELISA S.A.C.

Código Único

Ítem Partida Registral Has
1 Chance 1 010031603 11858574 1.000,00
Chance 2 010031503 11859216 500,00
Chance 5 010162408 12327089 500,0000
Chance A 010028110 12603313 1.000,0000|
Chance B. 010028010 12603352 1.000,0000|
Chance C 010027910 12603359 600,0000'
¡Chance D 010027810 12603362 700,0000'
¡Chance E 010027710 12603378 1.000,0000
¡Chance F 010027610 12603392 1.000,0000
Chance G 010280110 12638837 100,0000
Vilcoro 1 010026603 11093341 200,00
Vilcoro 2 010094903 11093346 400,00
¡Vilcoro 3 010080707 | 11093053 1.000,00]
¡Cueva Blanca 10 010177195 | 20003464 300,00
¡Cueva Blanca 6 010120296 | 20004819 300,00|
Cueva Blanca 9 010177395 | 20003462 600,00

